Title: To George Washington from Ezra Newhall, 13 November 1782
From: Newhall, Ezra
To: Washington, George


                  
                     
                        Jason Blake to Ezra Newhall
                     
                     Sir
                     Camp New Windsor November 13th 1782.
                  
                  I am under a necessity to Make an application to you in order that I may obtain a discharge from the service; not from a dislike to my profession, but the disagreeable situation of my present circumstances are such as strongly enjoin it upon me, Your approbation to this request, will lay me under the strongest Obligations.  I am Dear Col. Your Most Obt servts
                  
                     Jason Blake Ensign 5th Masstts Regiment
                  
                                  
               
                    
                        
                            Sir
                        
                        Ensign Jason Blake has my approbation to obtain his discharge.
                        
                            Ezra Newhall Lt Col. 5th Masstts Regt

                        
                    